        Case 7:20-cv-00026 Document 18 Filed on 06/11/20 in TXSD Page 1 of 11



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

    UNITED STATES OF AMERICA           §
                                       §
                       Plaintiff,      §
                                       §
 v.                                    §        CASE NO. 7:20-CV-026
                                       §
 1.8946 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN STARR COUNTY,        §
 STATE OF TEXAS; AND MAURO R.          §
  GARCIA, JR., ET AL.                  §
                                       §
                      Defendants.      §
______________________________________________________________________________

              UNITED STATES’ BRIEF ON JUST COMPENSATION
______________________________________________________________________________

           In response to the Court’s Order,1 the United States respectfully submits this Brief on Just

Compensation for the temporary right of entry acquired in the instant proceeding. As discussed

below, temporary rights of entry for surveying purposes have no measurable market value. They

are minimal in scope, limited in time, and reserve to the landowner all rights and interests that do

not interfere with the United States’ narrow ability to survey and assess the property. The nominal

$100.00 in estimated just compensation the United States has deposited in this case more than

compensates for this limited right of entry with no measurable market value.

                       I.      BACKGROUND PERTINENT TO THIS FILING

      1. Here, the United States acquired a temporary easement authorizing it to enter the

landowner’s property to:

           make borings, and conduct [surveying, testing and other investigatory work
           needed to plan the proposed construction of roads, fencing, vehicle barriers,
           security lighting, camera, sensors, and related structures designed to help
           secure the United States/Mexico border within the State of Texas]…
1
    Dkt. No. 13
        Case 7:20-cv-00026 Document 18 Filed on 06/11/20 in TXSD Page 2 of 11



            including the right to trim or remove vegetative or structural obstacles that
            interfere with said work . . .

Schedule E to Declaration of Taking (incorporating Schedule B). 2 The estate taken has a 12-month

term. Id. Importantly, the landowner retains “all right, title, and privileges as may be used and

enjoyed without interfering with or abridging the rights” specified above. Id. (Emphasis added).

       2. The United States deposited $100.00 as the estimated just compensation in this case. 3 The

temporary estate acquired is limited in scope and duration and, as noted above and explained in

more detail below, has no measurable market value. Also as explained in more detail throughout

this brief, because the U.S. Constitution takings clause and the Declaration of Taking Act require

an estimate of just compensation to be deposited and paid to the landowner, and yet the estate

acquired has no measurable market value, the United States determined, as an administrative

matter, that $100 accurately represents the nominal value of the estate. See, Ex. 1 (Unsworn

Declaration Under Penalty of Perjury of Jason Powell), generally and ¶ 16.

                                            II.     ARGUMENT

       A. The Landowner Has Not Established Fair Market Value Of The Temporary Right Of
          Entry Acquired Here

       3.   Under the Fifth Amendment’s takings clause, private property may not be taken for a

public purpose without “just compensation.” U.S. Const. amend. V. Just compensation generally

means the fair market value of the property when acquired. See Kirby Forest Indus., Inc. v. United

States, 467 U.S. 1, 10 (1984). Fair market value is typically defined as “what a willing buyer would

pay in cash to a willing seller.” United States v. Miller, 317 U.S. 369, 374 (1943).




2
    Dkt. No. 2.
3
    Dkt. No. 5.
                                                  Page 2 of 11
                                          Brief on Just Compensation
     Case 7:20-cv-00026 Document 18 Filed on 06/11/20 in TXSD Page 3 of 11



    4. In a federal condemnation action, just compensation is determined by calculating the

property’s fair market value on the date it was acquired—the “date of taking.” See generally id.;

United States v. Reynolds, 397 U.S. 14 (1970). Courts determine the value based on what a

hypothetical buyer in the open market would pay a willing seller. Id. Generally, for a permanent

acquisition, “[t]he best evidence of market value is comparable sales—i.e., sales from a willing

seller to a willing buyer of similar property in the vicinity of the taking at or about the same time

as the taking.” United States v. 8.41 Acres of Land, More or Less, Situated in Orange County, State

of Texas, et al., 680 F.2d 388, 395 (5th Cir. 1982) (citations omitted).

    5. “Considerations that may not reasonably be held to affect market value are excluded.”

United States v. 50 Acres of Land, 469 U.S. 24, 29 (1984). Thus, the value that the individual

landowner places on a property is not relevant to the valuation inquiry. See, U.S. v. 79.20 Acres of

Land, More or Less, Situated in Stoddard County, Missouri, 710 F.2d 1352, 1357 (8th Cir. 1983)

(holding that “[a]ny special value to the owner or to the condemnor must be disregarded by the

fact-finding body in arriving at fair-market value”) (citing Miller, 317 U.S. at 375).

    6. In the case of a temporary taking like the right of entry the United States has acquired over

Mr. Garcia and his sister Olga di Buono aka Olga Garcia (hereinafter “the landowners”) property,

since the property is returned to the owner when the estate taken ends, the just compensation to

which the owner is entitled is the value of the United States’ limited use of the property during the

temporary taking. See, First English Evangelical Lutheran Church v. Los Angeles, 482 U.S. 304,

319 (1987) (“Where this burden results from governmental action that amounted to a [temporary]

taking, the Just Compensation Clause of the Fifth Amendment requires that the government pay

the landowner for the value of the use of the land during this period.”). Generally, market rental



                                              Page 3 of 11
                                      Brief on Just Compensation
     Case 7:20-cv-00026 Document 18 Filed on 06/11/20 in TXSD Page 4 of 11



value is the appropriate measure of compensation for a temporary taking. Kimball Laundry Co. v.

United States, 338 U.S. 1, 7 (1949).

   7. Furthermore, as a Court recently held in United States v. 30.00 Acres of Land, et al., “[i]n

land condemnation cases, the landowner has the burden of establishing the value of the property

to be condemned.” United States v. 30.00 Acres of Land, et al., 2020 WL 185489, at *2 (S.D. Tex.

April 13, 2020) (citing United States v. 62.50 Acres, 953 F.2d 886, 890 (5th Cir. 1992)). See also

United States v. 50.822 Acres of Land, More or Less, In Nueces County, State of Tex., 950 F.2d

1165, 1169 (5th Cir. 1992); 8.41 Acres, 680 F.2d at 394 (citing United States ex rel. Tennessee

Valley Auth. v. Powelson, 319 U.S. 266 (1943) (“The burden of establishing the value of the lands

sought to be condemned is on the landowner”)).

   8. To date, the landowners have failed to meet their burden to establish the fair market value

of the temporary right of entry at issue here. They have not offered any comparable sales, which

as explained below, do not exist for temporary rights of entry that have no measurable market

value. The landowners have also failed to offer evidence and establish how the temporary right of

entry acquired by the Untied States affects or impairs their use of the subject property. They

further have offered no evidence that the presence of a temporary right of entry for a limited

purpose affects a property’s sale or rental price, or that this temporary right has any independent

sale or rental value. As they have not established the value of the temporary right of entry acquired

by the United States, the Court should, on this basis alone, accept the United States’ estimate of

just compensation for a temporary right that has no measurable market value. See 8.41 Acres, 680

F.2d at 395 (“The landowners had an opportunity to prove the market value of the tracts was higher

than established by the Government, but failed to meet this burden . . . . Accordingly, it is

unnecessary to conduct additional hearings on determining the fair market value of the parcels.”).

                                               Page 4 of 11
                                       Brief on Just Compensation
     Case 7:20-cv-00026 Document 18 Filed on 06/11/20 in TXSD Page 5 of 11



   B. Temporary Rights Of Entry Have No Measurable Market Value

   9. Even if the Court were to look beyond the landowner failure to establish the value of the

temporary right of entry at issue, it has no measureable market value. As discussed above, just

compensation for an acquisition by condemnation is the fair market value of the property acquired,

the best evidence of which for a permanent taking is comparable sales. 8.41 Acres, 680 F.2d at

395. Or, for a temporary taking, the just compensation to which the owner is entitled is the fair

rental value for the period for which the United States uses the property. Kimball Laundry, 338

U.S. at 7. But temporary rights of entry for survey and investigative purposes do not affect the

market value of the subject property. For instance, when a home or landowner sells property, most

lenders require a survey and appraisal; however, granting temporary authorization for the property

to be surveyed and inspected does not affect the value and sales price of the property.

   10. Available market data does not show a difference in the value of a property burdened with

a temporary right-of-entry easement to conduct a survey as compared to a property without such

an easement. Mr. Roger Jennings, a licensed real estate appraiser and the Chief Supervisory

Review Appraiser with the United States Army Corps of Engineers (USACE), Fort Worth (Texas)

District, has analyzed the market value of temporary rights of entry. Ex. 2 (Unsworn Declaration

Under Penalty of Perjury of Roger Jennings “Decl. of R. Jennings”), ¶ 1. As a result of his analysis,

and in his professional opinion, Mr. Jennings has determined that there is no measurable market

value associated with these temporary rights of entry. Id, ¶ 10.

   11. Mr. Jennings is very familiar with the Rio Grande Valley market area, having performed

18 appraisals and over 70 appraisal reviews for properties in this area within the past two years.

Id., ¶ 2. As part of his analysis of whether a temporary right of entry has a measurable market

value, he researched data regarding USACE acquisitions of temporary rights of entry going back

                                              Page 5 of 11
                                      Brief on Just Compensation
     Case 7:20-cv-00026 Document 18 Filed on 06/11/20 in TXSD Page 6 of 11



15 years. Id., ¶ 4. He identified 1,160 temporary rights of entry USACE acquired during this period,

533 of which were acquired for the same project for which the United States is surveying the

subject property. Id For each of these temporary rights of entry for which the United States had

to file a condemnation action and yet had no measurable market value, the United States made an

administrative decision to deposit an estimated just compensation of no more than a nominal

amount of $100. See, Id. at ¶ 4 and Ex. 1 Unsworn Declaration Under Penalty of Perjury of Jason

Powell at ¶ 16. Generally, rights of entry acquired without a condemnation action were obtained

without any consideration paid to the landowner. See Ex. 1, Unsworn Declaration Under Penalty

of Perjury of Jason Powell at ¶ 16.

   12. Mr. Jennings also interviewed market participants, who each confirmed that temporary

rights of entry have no measurable market value. He spoke to Mr. John Hastings, who has

extensive experience in the natural gas and oil industry obtaining temporary rights of entry in

Arkansas, Oklahoma, Kansas, Colorado, Wyoming, and Texas. Id., ¶ 5(b). He informed Mr.

Jennings that, in his experience, it is not customary to pay for temporary rights of entry, and that

any consideration paid for a temporary right of entry is not based on market value because there is

no such value associated with a temporary right of entry. Id. Mr. Jennings also spoke to Mr.

Johnny Colley, who worked for several oil and gas companies for seven years before joining

USACE as a Realty Specialist based in Fort Worth, Texas. Id., ¶ 5(a). Mr. Colley estimated that

he acquired between 250 and 350 temporary rights of entry during this seven-year period, and did

not pay consideration for any of them. Id.

   13. In addition, Mr. Jennings reviewed a 2010 appraisal by Mr. Stephen Roach and Cody

Knox, attached as Exhibit A to R. Jennings’ Declaration (Exhibit 2-A), which analyzed the same

type of temporary right of entry at issue here. Id., ¶¶ 6-9. In Mr. Jennings’ professional opinion,

                                              Page 6 of 11
                                      Brief on Just Compensation
     Case 7:20-cv-00026 Document 18 Filed on 06/11/20 in TXSD Page 7 of 11



the methodology used by Mr. Roach and Mr. Knox in their appraisal appears to be complete, to

contain adequate supporting information for the conclusions contained therein, and to meet the

Uniform Standards of Professional Appraisal Practice and the Uniform Appraisal Standards for

Federal Land Acquisitions. Id., ¶ 8. He also considered that the type of temporary rights of entry

were the same in either market. Id., ¶ 9. Accordingly, Mr. Jennings determined that this report is

relevant to his analysis of the same type of temporary rights of entry in Texas. Id. The conclusion

reached by Mr. Roach and Mr. Knox that temporary rights of entry have no measurable market

value is consistent with Mr. Jennings’ analysis, and his experiences with, and understanding of,

the value of these temporary rights of entry (or lack thereof). Id., ¶ 7.

    14. Because buyers, sellers, and renters of property do not ascribe value to temporary rights of

entry such as the one acquired here, it is not surprising there are no comparable sales or market

data showing a rental rate for such easements - prospective purchasers do not typically pay for this

right. Cf. generally Klemic v. Dominion Transmission, Inc., 138 F. Supp. 3d 673, 689 (W.D. Va.

2015) (collecting cases showing that the entry on private property for the purposes of surveying

and other explorations does not result in a compensable harm). Temporary rights of entry have no

measurable market value for which a landowner must be compensated, and no more than a nominal

value therefore is appropriate.

    C. The United States’ Policy Determination To Pay Compensation Of $100 For Temporary
       Rights Of Entry That Have No Measurable Market Value

    15. In situations such as this, in which the estate the United States acquires has no discernible

market value, it is proper to pay nominal compensation. If a property interest has no fair market

value then resort is not had to non-comparable sales or leases; rather, a nominal amount is given

to compensate for infringement on the right to exclude. For example, in 50.822 Acres, the Fifth

Circuit affirmed an award of $100.00 to each landowner as nominal compensation when the estate
                                               Page 7 of 11
                                       Brief on Just Compensation
     Case 7:20-cv-00026 Document 18 Filed on 06/11/20 in TXSD Page 8 of 11



acquired through condemnation, a purchase option, had no market value. 50.822 Acres, 950 F.2d

at 1165. The Court held that “it appears that the [landowners] have failed to meet their burden of

establishing the value of the opinion. Accordingly, the district court’s award of only nominal

compensation was not clearly erroneous.” Id., at 1169. See also St. Genevieve Gas Co., Inc. v.

Tenn. Valley Auth., 747 F.2d 1411 (11th Cir. 1984); U.S. ex rel. Tenn. Valley Auth. v. A Temp.

Right to Enter, 4:14-CV-085-HSM-SKL, 2017 WL 2559976, at *6 (E.D. Tenn. June 13, 2017)

(holding that the landowner was entitled compensation in the nominal amount of $1 for the

temporary right of entry to survey). A landowner “is entitled to be put in as good a position

pecuniarily as if his property had not been taken. He must be made whole but is not entitled to

more.” United States v. 320.0 Acres of Land, More or Less, in Monroe County, State of Fla., 605

F.2d 762, 780 (5th Cir. 1979). Similar to 50.822 Acres, this Court recently found that the landowner

failed to meet her burden of establishing value, and ultimately determined “that the United States’

estimate of $100 [was] sufficient just compensation to compensate [the landowner] for the

easement over” her property. United States v. 30.00 Acres of Land, et al., No. 7:19-CV-00234

(S.D. Tex. June 9, 2020).

   16. Here, instead of paying $1.00 in compensation for a temporary right of entry that has no

measurable market value, the United States decided, as a matter of policy, to deposit an estimate

for nominal just compensation in the amount of $100.00. The size of the subject property over

which the United States has acquired a temporary right of entry for survey purposes is immaterial

to the amount of nominal compensation that should be paid. See, e.g., St. Genevieve Gas Co., 747

F.2d at 1411 (rejecting the argument that the amount to be awarded as nominal damages should be

based on acreage of the property affected, because the legal entitlements acquired in that acreage

were only mineral leases). In taking a temporary right of entry to survey property, the United States

                                              Page 8 of 11
                                      Brief on Just Compensation
     Case 7:20-cv-00026 Document 18 Filed on 06/11/20 in TXSD Page 9 of 11



has not taken, and the landowner does not lose use of, the underlying property. Moreover, the

contractors performing the surveys take measures to minimize any impact their presence may have

on any activity the landowner is performing or wants to perform on their land. See, Ex. 1, Unsworn

Declaration Under Penalty of Perjury of Jason Powell at ¶ 15. And the landowner still retains the

ability to exclude anyone other than the United States for the limited purpose and time period

stated in the Declaration of Taking. Thus, nominal compensation of $100.00 is more than

appropriate for this temporary, limited in scope, right of entry.

    D. The Estimated Nominal Compensation Of $100.00 Does Not Include Future Damages
       Claims, Which Are Recoverable Separately, If At All

    17. The United States has no expectation that it will harm the subject property in any way when

it exercises the minimally intrusive right of entry to survey the subject property. In the unlikely

event the landowners come to believe the United States has done so, they may submit an

administrative claim to the nearest Customs and Border Patrol location. The process by which

they may file any such administrative claim was provided to them, and her attorneys, during pre-

condemnation negotiations. Ex. 3 (standard Right of Entry for Survey and Site Assessment).

    18. The landowners also may pursue a future claim to recover for damages that the United

States allegedly caused to the property in the course of utilizing its right of entry. Potential avenues

for these claims include the Federal Tort Claims Act, which authorizes monetary civil claims

against the federal government for loss of property caused by the negligent act or omission of any

government employee acting within the scope of his or her employment. 28 U.S.C. § 1346(b)

(2013). Another potential remedy is an inverse taking claim. Specifically, if the government

damages the landowner’s property then the landowner may claim that the government took that

property interest without providing compensation. The United States Court of Federal Claims has


                                               Page 9 of 11
                                       Brief on Just Compensation
     Case 7:20-cv-00026 Document 18 Filed on 06/11/20 in TXSD Page 10 of 11



jurisdiction over these types of takings claims. 4 See, e.g., Yokum v. United States, 11 Cl. Ct. 148,

149 (1986); Elliott v. United States, 184 Ct. Cl. 298, 304 (Ct. Cl. 1968) (discussing a damages

claim for “the loss of corn which was tramped down by the surveying party”). In short, if a

landowner suffers physical damage to its property beyond the limited activities identified in the

estate taken during the term of temporary easement, several potential remedies are available to

recoup those damages, but they are not compensable as part of just compensation for the property

the United States temporarily acquires. See Olson v. United States, 292 U.S. 246, 257 (1934);

United States v. 101.88 Acres of Land, More or less, Situated in St. Mary Parish, State of La., 616

F.2d 762, 772 (5th Cir. 1980) (holding that a landowner is not entitled to an award of compensation

for a potential, future, taking).

                                                 CONCLUSION

         The temporary easement acquired in this case has no measurable market value, and

therefore, nothing more than a nominal value should be assigned to it. Nevertheless, rather than

offer nominal compensation of $1.00, the United States has offered estimated compensation of

$100.00 or a temporary, minimally invasive, limited right of entry. The landowner is free to contest

the government’s determination that a nominal amount of compensation is appropriate, which she

has not done to date. The landowner also has the opportunity to pursue future claims for damage

to her property in exercise of this limited right of entry. For these reasons, the government properly

deposited a nominal sum of $100.00 in the registry of the Court, and the Court should accept this

amount as just compensation owed.




4
 For Fifth Amendment takings claims against the United States seeking more than $10,000.00, the United States
Court of Federal Claims has exclusive jurisdiction. 28 U.S.C. § 1491(a)(1) (Tucker Act). For claims of $10,000.00
or less, the Court of Federal Claims shares concurrent jurisdiction with the United States district courts. 28 U.S.C. §
1346(a)(2) ("Little Tucker Act").
                                                   Page 10 of 11
                                            Brief on Just Compensation
Case 7:20-cv-00026 Document 18 Filed on 06/11/20 in TXSD Page 11 of 11



                                                  Respectfully submitted,

                                                  RYAN K. PATRICK
                                                  United States Attorney
                                                  Southern District of Texas

                                         By:      s/ Alexander N. DerGarabedian______
                                                  ALEXANDER N. DERGARABEDIAN
                                                  Assistant United States Attorney
                                                  Southern District of Texas No. 3381593
                                                  New York Bar No. 5103577
                                                  1701 W. Bus. Highway 83, Suite 600
                                                  McAllen, TX 78501
                                                  Telephone: 956-992-9380
                                                  Facsimile: (956) 618-8016
                                                  E-mail: alexander.dergarabedian@usdoj.gov




                              CERTIFICATE OF SERVICE

   I hereby certify that a copy of the foregoing BRIEF ON JUST COMPENSATION was

served via the District ECF system on all counsel of record on June 11, 2020.



                                        By:       Alexander N. DerGarabedian______
                                                  ALEXANDER N. DERGARABEDIAN
                                                  Assistant United States Attorney




                                        Page 11 of 11
                                 Brief on Just Compensation
